10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01006-EJD Document1 Filed 02/09/21 Page 1 of 6

Christina-Kamalam of the Dawson-family,
Alex-Singarayan, of the Royappa-family,
Daniel-Andrew of the Royappa-family

c/o 1693 South Mary Avenue

Sunnyvale, California [94087]

Defendants, self-standing, by special visitation.

We do not waive any rights,
remedies, or defenses, which are
statutory or procedural.

 

CEIVED
FEB 09 9994

SUSAN ¥: SOONG

CLERK USD
NORTHERN DistRior Wy: COURT
RICT O
‘STRICT OF CALIFORNIA

United States District Court

For the Northern District of California

MOU UN WONG,

Plaintiff,
VS.

Christina-Kamalam of the Dawson-family,
Alex-Singarayan of the Royappa-family,
Daniel-Andrew of the Royappa-family,

(being sued as CHRISTINA K. DAWSON
a.k.a. CHRISTINA DAWSON, ALEX
ROYAPPA, DANIEL ROYAPPA, AMOL
SINHA, Does | through 5, inclusive.)

Defendants,

Nee” See er ee ee one Sea eee ee Soe ee ere” ee one onl a” Sanaa None” Nar”

Case Number:

  

sme

Case Number: 20-CV-371561

Notice of the Moving and Removal of the
Above-Entitled State Case to the United States
District Court for the Northern District of
California.

Claim for a Jury Trial

Notice of Removal

For the State Case Plaintiff MOU UN WONG, its attorneys, assignees and/or successors, and all

interested parties.

Come Now, Defendant Christina-Kamalam of the Dawson-family, Alex-Singarayan of the

Royappa-family, Daniel-Andrew of the Royappa-family, and hereby respectfully move to

Page 1 of 6 pages. Notice of Removal.

 

 

Lh
ALP

NC
10

i1

12

13

i4

ids

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01006-EJD Document1 Filed 02/09/21 Page 2 of 6

remove this case to the United States District Court for the Northern District of California.
Hereinafter, Christina-Kamalam, Alex-Singarayan, Danicl-Andrew.

Removal is requested pursuant to the jurisdiction placed on the Federal Courts by 28 USC, 1446,
and its following codes.

The removed case is a civil action filed in the state Court of California, for the Santa Clara Civil
Division captioned Plaintiff MOU UN WONG vs. Defendants Christina-Kamalam of the
Dawson-family, Alex-Singarayan of the Royappa-family, Daniel-Andrew of the Royappa-
family, (being sued as CHRISTINA K. DAWSON a.k.a. CHRISTINA DAWSON, ALEX
ROYAPPA, DANIEL ROYAPPA, AMOL SINHA, Does 1 through 5, inclusive.

As required by 28 USC Section 1446(a) and Local Rules, copies of all process pleadings. Orders

and other papers of exhibits filed in the State Court with attached Exhibits, have been served on
the Plaintiffs timely.
Venue of this removal is correct under 28 USC Sections 1441(a) in the Northern District of
California, because of the State Court for Contra Costa cannot have jurisdiction pursuant to
matters with the following matters:
1. Section 1331, a Federal Question; or,
2. Section 1332, diversity.
3. Section 1333, admiralty, maritime and prize cases.
4. Any of the other areas over which federal courts have original jurisdiction determining
what constitutes a federal question.
5, The non-registration-as-a-foreign-agent of the MOU UN WONG’s purported attorneys,
22 U.S.C. Section 611 and its following codes, hereinafter F.A.R.A..
6. The violations of the IRS Code Section 1691 and other IRS codes by the MOU UN
WONG purported attorneys.
7. The claim exceeds $75,000.00.
8. The violations of the IRS Code Section 1691 and other codes by MOU UN WONG’s
purported attorneys.
9. Implied Duty of Good Faith and Fair Dealing case law, Metealf, 742 F.3d at 993, and

codes and other case laws.

Page 2 of 6 pages. Notice of Removal.

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

a7

28

 

 

10.
11.
12.
13.
14,
15.
16.
17.
18.
19,
20.
21.
22,
23.
24.
25.

26,

Case 5:21-cv-01006-EJD Document1 Filed 02/09/21 Page 3 of 6

Title 42: USC Section 1986: Knowledge & Stop-Correct- Wrongs

FRCP Section 9B: Fraud by a Confession

FRCP Section 26E: Closure

Title 18: USC Section 4001 & Section 4002: Fictional Communications

Title 15: USC Section 1692E: Fraud and Misleading Statements

Title 15: USC Section 78ff: Penalty: $25 Million

Title 42: USC Section 1985-1: Conspiracy-Civil

Title 42: USC Section 1985-2: Obstruction-Evidence & Witness

Title 42: USC Section 1985-3: Depriving-Evidence & Witness

Title 18: USC Section 1961: R.LC.O.

Title 18: USC Section 242: Coloring of the Laws, Ailing

Title 18: USC Section 241: Criminal-Conspiracy, Tort

Title 18: USC Section 3: Criminal-Participation-Knowledge

Title 42: USC Section 1983: Personal Damages

Title 18: USC Section 1512: Obstruction of the Law

MOU UN WONG?’s purported attorneys violated Christina-Kamalam, Alex-Singarayan,
Daniel-Andrew’s rights under the color of law, 18 U.S.C. Section 242; 18 U.S.C. Section
245; and 42 U.S.C. Section 1983, by seriously violating the federal F.D.C.P.A. by
bullying and making false accusations of one of our witnesses.

The Santa Clara County Superior Court violated Christina-Kamalam, Alex-Singarayan,
Daniel-Andrew rights under the color of law, 18 U.S.C. Section 242; 18 ULS.C. Section
245; and 42 U.S.C. Section 1983. One of the Defendants’ witnesses was bullied and .
threatened with being arrested by the commissioner and the deputy sheriff. If this case is

remanded, there is no state court in which to remand.

The Court has historically interpreted the arising under language in Article III very expansively.

In Osborn v. Bank of the United States, Section 22 U.S. [9 Wheat] 78 [18241], Chief Justice

John Marshall held that a case satisfies Article III’s arising under requirement whenever federal

law, quote: forms an ingredient of the original cause — end-of-the-quote. In applying this rule,

Page 3 of 6 pages. Notice of Removal.

 
10

il

12

13

14

id

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01006-EJD Document1 Filed 02/09/21 Page 4 of 6

the Court held that Congress may constitutionally create federal Court jurisdiction whenever a

federal law is a potential ingredient of a case.
The Federal Court Has Broad Discretion with the Ordering of the Consolidation.

A court has broad discretion in determining whether consolidation is practical. Atlantic States
Legal Foundation Inc. v Koch Refining Co., 681 F. Supp 609, 615 (D. Minn. 1988). In
exercising this discretion, a court weigh the time and effort consolidation would save with any
inconvenience or delay it would cause. Hendrix v Raybestos-Manhattan, Inc., 776 F.2d 1492,
1495 (11" Cir. 1985); Huene v United States, 743 F.2d 703, 704 (9" Cir, 1984). See also Kramer
v. Boeing Co., 134 F.R.D. 256 (D. Minn. 1991) Consolidation offers efficiency and convenience
for this case. Consolidation will result in one trial, which will bind all plaintiffs and defendants.
This will save time and avoid unnecessary costs. For the mentioned circumstances, the Federal
Court jurisdiction is well founded.

Respectfully,

Clrets Ar ¥ auwolawnr

Christina-Kamalam of the Dawson-family

February 08,2021 = By:

fT bye Ay ChE iy
February 08,2021 By: ‘ * 7 ZA

Alex-Singarayan of the Royappa-family

February 08,2021 By: Daniel A Nwe (W
Daniel-Andrew of the Royappa-family

Joint Statements on the Oath of Christina-Kamalam, Alex-Singarayan, and Daniel-Andrew

Page 4 of 6 pages. Notice of Removal.

 
16

14

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

2?

28

 

 

Case 5:21-cv-01006-EJD Document1 Filed 02/09/21 Page 5 of 6

1. We are over the age of 18 years, and we are the parties of this case. We have personal
knowledge of the facts stated with this answer and this Statement on the Oath. If we are called as
witnesses, we could and would testify competently to the truth of the facts as stated herein.

2. We make this Joint Statement on the Oath under penalty of perjury that the foregoing is true
and correct,

3. We executed this Joint Statement on the Oath on February 08, 2021 at Sunnyvale, California.

? . “
By: Gine Reg. Kou dtaun

Christina-Kamalam of the Dawson-family

By: f Ce “ "CORIO UO OLA,
Alex-Singarayan of the Royappa-family

By: Daniel Andrew
Daniel-Andrew of the Royappa-family

Proof of Service

I am domiciled at California and over the age of eighteen years. I am not a party to the
within action. My business location for the purposes of this service is P.O. Box 823, Millbrae,
California. On February 08, 2021 I served the following documents by U.S.P.S. First Class
Mail®:

1. Notice of the Moving and Removal of the Above-Entitled State Case to the United States
District Court for the Northern District of California
2. This Proof of Service.

The name and address of the served party is:

Todd Rothbard, Steve Naumchik, Ryan Mayberry, Brian Skarbek, and Christina Dabis
c/o The Law Offices of Todd Rothbard

100 Saratoga Avenue, Suite 200

Santa Clara, California [95051]

Page 5 of 6 pages. Notice of Removal.

 
10

11

12

13

14

15

16

Li

18

1$

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01006-EJD Document1 Filed 02/09/21 Page 6 of 6

I make this Statement on the Oath under penalty of perjury that the foregoing is true and

correct.

oo } gy
February 08,2021 = By: io es and ~ i O p> al fn .
Edward-Leopold of the Novak-family.

Page 6 of 6 pages. Notice of Removal.

 
